Exhibit 10.1.9

FORM OF

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
___ day of _______ 20__, between Hilltop Holdings Inc., a Maryland corporation
(the “Company”), and _______________ (the “Participant”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

1. Grant and Vesting of Restricted Stock Units.

(a) Subject to the provisions of this Agreement and to the provisions of the
Hilltop Holdings Inc. 2012 Equity Incentive Plan (the “Plan”), the Company
hereby grants to the Participant as of ____________, 20__ (the “Grant Date”), an
Award under the Plan of _______ Restricted Stock Units (the “Awarded Units”). 
Each Awarded Unit shall be a notional Share, with the value of each Awarded Unit
being equal to the Fair Market Value of a Share at any time.  All capitalized
terms used herein, to the extent not defined, shall have the meaning set forth
in the Plan.    

(b) Subject to the terms and conditions of this Agreement, one hundred percent
(100%) of the Awarded Units shall vest and no longer be subject to any
restriction (other than the restrictions set forth in Section 4(b) and Section 5
below) on the ______ anniversary of the Grant Date (the “Restriction
Period”), provided that the Participant is employed by (or, if the Participant
is a director or consultant, is providing services to) the Company or any of its
Subsidiaries or Affiliates on such date. 

(c) Notwithstanding the foregoing, in the event of the Participant’s Termination
of Employment during the Restriction Period due to death or Disability (as
defined below), Retirement (as defined below) or by the Company without Cause
(as defined below), a prorated portion of the Awarded Units granted hereunder
shall immediately vest and no longer be subject to restriction, with such
proration determined by multiplying the total number of the Awarded Units
granted hereunder by a fraction, the numerator of which is the number of months
during the Restriction Period that the Participant was employed, including the
full vesting month in which the Participant’s death or Disability, Retirement or
Termination of Employment without Cause occurs, and the denominator of which is
____________.  Except as provided in the preceding sentence, in the event of the
Participant’s Termination of Employment during the Restriction Period, all
unvested Awarded Units shall be forfeited by the Participant for no
consideration effective immediately upon such termination.  Upon forfeiture, all
of the Participant’s rights with respect to the forfeited Awarded Units shall
cease and terminate, without any further obligation on the part of the Company. 
For purposes of this Agreement, employment with the Company shall include
employment with the Company’s Subsidiaries and those of its successors.  Nothing
in this Agreement or the Plan shall confer upon the Participant any right to
continue in the employ of the Company or any of its Subsidiaries or Affiliates
or interfere in any way with the right of the



--------------------------------------------------------------------------------

 



Company or any such Subsidiaries or Affiliates to terminate the Participant’s
employment at any time.

(d) In the event of a Change in Control, to the extent not previously forfeited,
the Awarded Units shall immediately vest in full and no longer be subject to
restriction.

(e) For purposes of this Agreement, the following terms are defined as set forth
below:

i. “Cause” means any of the following: (A) the Participant shall have committed
a felony or an intentional act of gross misconduct, moral turpitude, fraud,
embezzlement, theft, dishonesty, misappropriation, or criminal conduct; (B) the
Company shall have been ordered or directed by any federal or state regulatory
agency with jurisdiction to terminate or suspend the Participant’s employment;
(C) after being notified in writing by the Company to cease any particular
activity, the Participant shall have continued such activity; or (D) deliberate
failure on the part of the Participant (1) to perform the Participant’s
principal employment duties, (2) to comply with the policies of the Company and
its Affiliates in any material respect, or (3) to follow specific reasonable
directions received from the Company and its Affiliates.

 

ii. “Disability” means a permanent disability within the meaning of Section
22(e)(3) of the Code, excluding, for purposes of this definition, the last
sentence thereof.

 

iii. “Retirement” means the Participant’s Termination of Employment on or after
age ___ for any reason other than death, Disability, or by the Company for
Cause.

 

(f) Awarded Units that have become vested pursuant to the terms of this Section
1 are collectively referred to herein as “Vested RSUs.”  All other Awarded Units
are collectively referred to herein as “Unvested RSUs.”

2. Issuance of Shares. 

The Company shall convert the Vested RSUs into the number of whole Shares equal
to the number of Vested RSUs, subject to the provisions of the Plan and this
Agreement, including, without limitation, the forfeiture provisions of Section
1(c) and Section 5, and the clawback provisions of Section 16, and shall either
electronically register such Shares in the Participant’s name or issue
certificates for the number of Shares equal to the Vested RSUs in the
Participant’s name, on the first of the following events:

(i)on the third anniversary of the Grant Date;

(ii) within thirty (30) days following the Participant’s Termination of
Employment due to death, Disability, Retirement or by the Company without Cause,
provided, that if such thirty (30) day period begins in one taxable year and
ends in a second

2

--------------------------------------------------------------------------------

 



taxable year, the Vested RSUs shall be converted into Shares in the second
taxable year; or

 

(iii)on the effective date of a Change in Control (so long as such Change in
Control qualifies as a permissible payment event pursuant to Section
409A(a)(2)(A)(v) of the Code and the regulations issued thereunder). 

 

The Company shall electronically register such shares, or issue certificates for
the number of Shares, equal to the Vested RSUs in the Participant’s name or in
the name of such person or persons to whom the Participant’s rights under the
Award passed by will or the applicable laws of descent and distribution.  From
and after the date of registration or receipt of such Shares, the Participant,
 or such person or persons to whom the Participant’s rights under the Award
passed by will or the applicable laws of descent and distribution, as the case
may be, shall have full rights of transfer or resale with respect to such
Shares, subject to Section 4(b) and Section 5 hereof and applicable state and
federal regulations.

3. Who May Receive Converted Vested RSUs. 

During the lifetime of the Participant, the Shares received upon conversion of
Vested RSUs shall only be received by the Participant or the Participant’s legal
representative.  If the Participant dies prior to the date his or her Vested
RSUs are converted into Shares as described in Section 2 above, the Shares
relating to such converted Vested RSUs may be received by any individual who is
entitled to receive the property of the Participant pursuant to the applicable
laws of descent and distribution.

4.  Nontransferability of the Restricted Stock Units.

(a)     Subject to the provisions of the Plan and this Agreement, the Unvested
RSUs shall not be transferable by the Participant by means of sale, assignment,
exchange, encumbrance, pledge, or otherwise.

(b)     Notwithstanding anything to the contrary contained herein, for the
one year period immediately following the end of the Restriction Period, the
Vested RSUs (and the Shares received upon the conversion of the Vested RSUs
under Section 2) shall not be transferable by the Participant by means of sale,
assignment, exchange, or otherwise, provided that (i) nothing in this Section
4(b) shall prevent the Participant from pledging or encumbering such Shares
during such one year period so long as such pledge or encumbrance cannot cause a
transfer or sale of the Shares until after the expiration of such one year
period; (ii) in the event of the Participant’s death during such one year
period, such restrictions shall terminate on the Participant’s death and the
Shares may be transferred to the individual who is entitled to receive the
property of the Participant pursuant to the applicable laws of descent and
distribution; (iii) nothing in this Section 4(b) shall prevent the sale or
transfer of the Shares on, in connection with, or after a Change in Control; and
(iv) nothing in this Section 4(b) shall prevent the withholding of Shares
deliverable upon vesting of the Awarded Units as provided in Section 9 below.

 



3

--------------------------------------------------------------------------------

 



5. Non-Solicitation. 

The Participant covenants and agrees that during his or her employment with the
Company or its Affiliates and for a period of twelve (12) months subsequent to
the Participant’s Termination of Employment for any reason, whether involuntary
or voluntary, the Participant shall not directly or indirectly, as an owner,
stockholder, director, employee, partner, agent, broker, or consultant recruit,
hire or attempt to recruit or hire other employees of the Company or its
Affiliates, nor shall the Participant contact or communicate with any other
employees of the Company or its Affiliates for the purpose of inducing other
employees to terminate their employment with the Company or its Affiliates.  For
purposes of this Section 5, “other employees” shall refer to employees who are
still actively employed by or doing business with the Company or its Affiliates
at the time of the attempted recruiting or hiring. In addition, Participant
agrees not to hire or employ, either directly or indirectly, or aid in the hire
or employ of any former employee of the Company or its Affiliates within 60 days
of that former employee's separation date from the Company or its Affiliates.
Participant acknowledges and agrees that the damage to Company and its
Affiliates if Participant breaches this Section 5 or the non-solicitation
provisions contained in any written agreement by and between the Participant and
the Company will be extremely difficult to determine. Therefore, Participant
agrees that if Participant violates this Section 5 or the non-solicitation
provisions contained in any written agreement by and between the Participant and
the Company, Participant will pay to the Company the value of the RSUs received
and all costs incurred by Company, including its reasonable attorneys' fees, in
any claim against Participant or to defend against any claim made by Participant
related to the subject-matter herein. To the extent applicable, all Awarded
Units shall immediately cease to vest as of the date of such breach, and any
Vested RSUs that had not been converted into Shares prior to the date of such
breach and any Unvested RSUs shall be immediately forfeited and this Agreement
(other than the provisions of this Section 5) will be terminated on the date of
such breach.

6.        Rights as a Stockholder.

The Participant will have no rights as a stockholder with respect to any Shares
covered by this Agreement until the electronic registration of, or the issuance
of certificates for, such Shares in the Participant’s name with respect to the
Awarded Units.  The Awarded Units shall be subject to the terms and conditions
of this Agreement regarding such Shares.  No adjustment shall be made for
dividends or other rights for which the record date is prior to the registration
of, or the issue of certificates for, such Shares in the Participant’s name.

7.  Adjustments.

Adjustments to the Awarded Units (or any of the Shares covered by the Awarded
Units), if any, shall be made in accordance with Section 3(d) of the Plan.

8. Conditions for Issuance. 

The Committee may, in its discretion, require the Participant to represent to,
and agree with, the Company in writing that such person is acquiring the Shares
without a view toward the distribution thereof.  The certificates for such
Shares may include any legend that the Committee deems appropriate to reflect
any restrictions on transfer.  Notwithstanding any other

4

--------------------------------------------------------------------------------

 



provision of the Plan or this Agreement, the Company shall not be required to
issue or deliver any certificate or certificates for Shares under the Plan prior
to fulfillment of all of the following conditions: (i) listing, or approval for
listing upon notice of issuance, of such Shares on the Applicable Exchange; (ii)
any registration or other qualification of such Shares of the Company under any
state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification that the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and (iii)
obtaining any other consent, approval or permit from any state or federal
governmental agency that the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.
Notwithstanding any of the provisions hereof, the Participant hereby agrees that
he or she will not acquire any Shares, and that the Company will not be
obligated to issue any Shares to the Participant hereunder, if the issuance of
such Shares shall constitute a violation by the Participant or the Company of
any provision of any law or regulation of any governmental authority.  Any
determination in this connection by the Company shall be final, binding and
conclusive.  The obligations of the Company and the rights of the Participant
are subject to all applicable laws, rules and regulations. 

9.  Taxes and Withholding.

No later than the date as of which an amount with respect to this Agreement
first becomes includible in the gross income of the Participant or subject to
withholding for federal, state, local or foreign income or employment or other
tax purposes, the Participant shall pay to the Company or the applicable
Affiliate, or make arrangements satisfactory to the Company regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
applicable law and regulations to be withheld with respect to such amount.
 Unless the Participant has made separate arrangements satisfactory to the
Company, the Company may elect, but shall not be obligated, to withhold Shares
deliverable upon vesting of the Awarded Units having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes.  The obligations of the Company under this
Agreement and the Plan shall be conditional on compliance by the Participant
with this Section 9, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise payable to the Participant.  The Committee may establish such
procedures as it deems appropriate, including making irrevocable elections, for
the settlement of withholding obligations with Shares. 

10. Notices.

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Participant:  At the most recent address maintained by the Company in
its personnel records 

 

If to the Company:Hilltop Holdings Inc.

_________________

_________________



5

--------------------------------------------------------------------------------

 



Attention:_________________

Facsimile:_________________

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 10.  Notice and
communications shall be effective when actually received by the addressee.

11. Successors and Assigns.

The terms of this Agreement shall be binding upon the Participant and upon the
Participant’s heirs, executors, administrators, personal representatives,
transferees and successors in interest, and upon the Company and its successors
and assignees.  Notwithstanding anything to the contrary in this Agreement,
neither this Agreement nor any rights granted herein shall be assignable by the
Participant.

12. Laws Applicable to Construction.

The interpretation, performance and enforcement of this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Maryland, without reference to principles of conflict of laws.  In addition to
the terms and conditions set forth in this Agreement, this Award is subject to
the terms and conditions of the Plan, as it may be amended from time to time,
which are hereby incorporated by reference. 

13. Severability.

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

14. Conflicts and Interpretation.

In the event of any conflict between this Agreement and the Plan, the Plan shall
control.  In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern, including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan; (ii) prescribe, amend and
rescind rules and regulations relating to the Plan; and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
 The Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any question arising under
this Agreement. 

15. Amendment.

This Agreement may be unilaterally amended or modified by the Committee at any
time; provided that no amendment or modification shall cause a Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption or,
without the Participant’s written consent, materially impair the rights of the
Participant as provided by this Agreement, except such an amendment made to
cause the terms of this Agreement or the Awarded Units granted hereunder to
comply with applicable law (including tax law), Applicable Exchange listing
standards or accounting rules.  The waiver by either party of compliance with
any provision of this Agreement

6

--------------------------------------------------------------------------------

 



shall not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by such party of a provision of this
Agreement.

16. Clawback.

All Awarded Units granted pursuant to this Agreement shall be subject to any
clawback, recoupment or forfeiture provisions (i) required by law or regulation
and applicable to the Company or its Subsidiaries or Affiliates as in effect
from time to time or (ii) set forth in any policies adopted or maintained by the
Company or any of its Subsidiaries or Affiliates as in effect from time to time.

 

17. Headings.

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

18. Counterparts.

This Agreement may be executed in multiple counterparts, which together shall
constitute one and the same original.

19. Entire Agreement.

This Agreement, together with the Plan, supersede any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to said subject matter.  All prior
negotiations and agreements between the parties with respect to the subject
matter hereof are merged into this Agreement.  Each party to this Agreement
acknowledges that no representations, inducements, promises or agreements,
orally or otherwise, have been made by any party or by anyone acting on behalf
of any party, which are not embodied in this Agreement or the Plan, and that any
agreement, statement or promise that is not contained in this Agreement or the
Plan shall not be valid or binding or of any force or effect.

20.  Section 409A; Six Month Delay. 

The Awarded Units granted under this Agreement are intended to be exempt from
Section 409A of the Code, and the provisions of this Agreement will be
administered, interpreted and construed accordingly.  Notwithstanding anything
to the contrary contained herein, in the event any distribution made on account
of the Participant’s Termination of Employment as provided in Section 1 above is
deemed to be subject to (and not otherwise exempt from) the requirements of
Section 409A of the Code and the Participant is deemed a “specified employee”
(within the meaning of Section 409A of the Code and the regulations issued
thereunder), then the Participant shall not be entitled to any such
distributions that are subject to Section 409A of the Code until the earliest
of: (i) the first day of the seventh month following the Participant’s
Termination of Employment; (ii) the date of the Participant’s death; or (iii)
such earlier date as complies with the requirements of Section 409A of the Code.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Participant has hereunto set the Participant’s hand.

HILLTOP HOLDINGS INC.

By:

Name:

Title:



 

Agreed and acknowledged:

 

PARTICIPANT

 

 

___________________________

Name: 

 

8

--------------------------------------------------------------------------------